DETAILED ACTION
This action is responsive to the application No. 16/599,493 filed on October 11, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of the Group I invention and Species 2 disclosed in Figs. 21C/23B in the reply filed on 02/11/2021 is acknowledged.  The Applicants indicated that claims 1-20 read on the elected invention.  Claims 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  For example, claim 17 requires that “the gate electrode fully encircles a combined region comprising the plurality of semiconductor strips and the gate dielectric”, however, this feature is exclusive on non-elected Species 3 disclosed in Figs. 21D/23C.  Accordingly, pending in this Office action are claims 1-20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, and 6 are rejected on the ground of nonstatutory double patenting over claims 1 and 3 of U.S. Patent No. Ching (9,966,471).

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 6 of the instant invention are generic to species claims 1 and 3 of patent No. 9,966,471.  Under the current practice, the generic claims should be rejected on the grounds of obviousness-type double patenting (see MPEP §806.04(i)). 

Claim 1, of patent No. 9,966,471 anticipates claims 1, 2, and 6 of the instant invention. 
Claims 1 and 3 of patent No. 9,966,471 anticipate Claim 3 of the instant invention.

Claims 7, 10-16 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 7, 12, and 15 of Ching, U.S. Patent No. 9,966,471 in view of Liu (US 2016/0005738).

Regarding Claim 7, this claim conflicts with claims 1 and 2 of Ching (US 9,966,471).  The instant invention claims a multilayer between the first shallow trench isolation region and the second shallow trench isolation region, wherein the multilayer comprises a plurality of layers formed of different materials.
Ching’s patent does not claim a multilayer between the first STI region and the second STI region, wherein the multilayer comprises a plurality of layers formed of different materials.
Liu (see, e.g., Fig. 14), on the other hand, teaches:  
210M between the first shallow trench isolation region 220 and the second shallow trench isolation region 220, wherein the multilayer 210M comprises a plurality of layers 210A/210B formed of different materials (see, e.g., pars. 0113-0115).
The anti-punch through layer 210M may prevent a punch through in the transistor and also function as a junction isolation layer.  The punch through is a phenomenon in which a depletion area of a source and a depletion area of a drain adjoin each other due to a short channel effect and thus a gate voltage may not control (or not fully control) when a current may flow, and thus, a function of a transistor is lost or impaired.  In addition, the anti-punch through layer 210M may prevent a leakage current between a drain and a body (see, e.g., pars. 0095-0097, 0112).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Ernst device, first and second shallow trench isolation regions to prevent the movement of dopants between transistors and for isolating transistors from each other, and a multilayer between the shallow trench isolation regions, wherein the multilayer comprises a plurality of layers formed of different materials, as taught by Liu, to function as a junction isolation layer and prevent a punch through in the transistor and leakage current between a drain and a body.

Regarding Claim 10, this claim conflicts with claims 7 of Ching (US 9,966,471).  The instant invention claims a multilayer between the first STI region and the second STI region, wherein the multilayer comprises two layers formed of different materials.

Liu (see, e.g., Fig. 14), on the other hand, teaches:  
a multilayer 210M between the first shallow trench isolation region 220 and the second shallow trench isolation region 220, wherein the multilayer 210M comprises two layers 210A/210B formed of different materials (see, e.g., pars. 0113-0115).
The anti-punch through layer 210M may prevent a punch through in the transistor and also function as a junction isolation layer.  The punch through is a phenomenon in which a depletion area of a source and a depletion area of a drain adjoin each other due to a short channel effect and thus a gate voltage may not control (or not fully control) when a current may flow, and thus, a function of a transistor is lost or impaired.  In addition, the anti-punch through layer 210M may prevent a leakage current between a drain and a body (see, e.g., pars. 0095-0097, 0112).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Ernst device, first and second shallow trench isolation regions to prevent the movement of dopants between transistors and for isolating transistors from each other, and a multilayer between the shallow trench isolation regions, wherein the multilayer comprises two layers formed of different materials, as taught by Liu, to function as a junction isolation layer and prevent a punch through in the transistor and leakage current between a drain and a body.

Regarding Claim 11, this claim conflicts with claim 7 of Ching (US 9,966,471) in view of Liu (US 2016/0005738).
Regarding Claim 12, this claim conflicts with claim 7 of Ching (US 9,966,471) in view of Liu (US 2016/0005738).
Regarding Claim 13, this claim conflicts with claim 7 of Ching (US 9,966,471) in view of Liu (US 2016/0005738).
Regarding Claim 14, this claim conflicts with claim 7 of Ching (US 9,966,471) in view of Liu (US 2016/0005738).
Regarding Claim 15, this claim conflicts with claim 7 of Ching (US 9,966,471) in view of Liu (US 2016/0005738).
Regarding Claim 16, this claim conflicts with claim 7 of Ching (US 9,966,471) in view of Liu (US 2016/0005738).
Regarding Claim 18, this claim conflicts with claims 12 and 15 of Ching (US 9,966,471) in view of Liu (US 2016/0005738).
Regarding Claim 19, this claim conflicts with claims 12 and 15 of Ching (US 9,966,471) in view of Liu (US 2016/0005738).
Regarding Claim 20, this claim conflicts with claims 12 and 15 of Ching (US 9,966,471) in view of Liu (US 2016/0005738).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ernst (US 2009/0085119).

Regarding Claim 1, Ernst (see, e.g., Figs. 2, 3H), teaches a device comprising:
a first semiconductor strip 1061;
a first gate dielectric (see, e.g., dielectric between spacers 140a and 140c, pars. 0062, 0066, 0069) surrounding the first semiconductor strip 1061;
a second semiconductor strip 1062 overlapping the first semiconductor strip 1061;
a second gate dielectric (see, e.g., dielectric between spacers 140a and 140b, pars. 0062, 0066, 0069) surrounding the second semiconductor strip 1062, wherein the first gate dielectric contacts the second gate dielectric (see, e.g., dielectric surrounding semiconductor 1061 joined to dielectric surrounding semiconductor 1062 by spacer 140a); and
a metal gate electrode 152/154 partially encircling each of the first semiconductor strip 1061 and the second semiconductor strip 1062.

Regarding Claim 2, Ernst teaches all aspects of claim 1.  Ernst (see, e.g., Figs. 2, 3H), teaches that the first gate dielectric (see, e.g., dielectric between spacers 140a and 140c) forms a full ring encircling the first semiconductor strip 1061, and the second e.g., dielectric between spacers 140a and 140b) forms a full ring encircling the second semiconductor strip 1062.  

Regarding Claim 3, Ernst teaches all aspects of claim 1.  Ernst (see, e.g., Figs. 2, 3H), teaches that the metal gate electrode 152/154 comprises a first middle portion (i.e., left portion of gate electrode 152/154) overlapped by the second semiconductor strip 1062 (see, e.g., portion of gate electrode 152/154 underneath semiconductor 1062), and the first middle portion further overlaps the first semiconductor strip 1061 (see, e.g., portion of gate electrode 152/154 above semiconductor 1061).

Regarding Claim 4, Ernst teaches all aspects of claim 3.  Ernst (see, e.g., Figs. 2, 3H), teaches that the first middle portion of the metal gate 152/154 electrode tapers deeper into a space between the first semiconductor strip 1061 and the second semiconductor strip 1062 (see, e.g., left portion of gate electrode 152/154, i.e., 152 below semiconductor 1062 and above semiconductor 1061).  

Regarding Claim 5, Ernst teaches all aspects of claim 3.  Ernst (see, e.g., Figs. 2, 3H), teaches a second middle portion (i.e., right portion of gate electrode 152/154) overlapped by the second semiconductor strip 1062, and overlapping the first semiconductor strip 1061, wherein the first middle portion (i.e., left portion of gate electrode 152/154) and the second middle portion extend toward each other, and are spaced apart from teach other by the first gate dielectric and the second gate dielectric (see, e.g., portion 140a).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barraud (US 2015/0194489).

Regarding Claim 1, Barraud (see, e.g., Fig. 1), teaches a device comprising:
a first semiconductor strip 104 (see, e.g., middle semiconductor nanowire 104);
a first gate dielectric 106/110 surrounding the first semiconductor strip 104;
a second semiconductor strip 104 (see, e.g., top semiconductor nanowire 104) overlapping the first semiconductor strip 104;
a second gate dielectric 106/110 surrounding the second semiconductor strip 104, wherein the first gate dielectric 106/110 contacts the second gate dielectric 106/110 (see, e.g., dielectric encircling middle semiconductor 104 joined to dielectric encircling top semiconductor 104 by spacer 108); and
a metal gate electrode 112 partially encircling each of the first semiconductor strip 104 and the second semiconductor strip 104.

Regarding Claim 6, Barraud teaches all aspects of claim 1.  Barraud (see, e.g., Fig. 1), teaches that each of the first gate dielectric 106/110 and the second gate dielectric 106/110 comprises:
a silicon oxide layer 106 encircling the respective one of the first and the second semiconductor strips 104, and the silicon oxide layer 106 encircling the first semiconductor strip 104 (i.e., middle semiconductor nanowire 104) is in contact (see, e.g., portion 108) with the silicon oxide layer 106 encircling the second semiconductor strip 104 (i.e., top semiconductor nanowire 104); and
a high-k dielectric layer 110 spaced apart from the respective one of the first and second semiconductor strips 104 by the silicon oxide layer 106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US 2009/0085119) in view of Ching (US 2014/0312432).

Regarding Claim 18, Ernst (see, e.g., Figs. 2, 3H), teaches a device comprising:
a semiconductor substrate 101;
a first semiconductor strip 1061 over the semiconductor substrate 101;
a first gate dielectric (see, e.g., dielectric between spacers 140a and 140c, pars. 0062, 0066, 0069) encircling the first semiconductor strip 1061;
a second semiconductor strip 1062 overlapping the first semiconductor strip 1061;
a second gate dielectric (see, e.g., dielectric between spacers 140a and 140b, pars. 0062, 0066, 0069) encircling the second semiconductor strip 1062, wherein the first gate dielectric contacts the second gate dielectric (see, e.g., dielectric surrounding semiconductor 1061 joined to dielectric surrounding semiconductor 1062 by spacer 140a);
a gate electrode 152/154 partially surrounding each of the first semiconductor strip 1061 and the second semiconductor strip 1062; and
a layer 102 underlying and overlapped by the first semiconductor strip 1061 and TSMP20141448USo3Page 4 of 6the second semiconductor strip1062.  
Ernst does not show that the layer 102 is a multilayer.
Ching (see, e.g., Fig. 16), on the other hand, teaches a multilayer 1502a/204g underlying and overlapped by the first semiconductor strip 206a and TSMP20141448USo3Page 4 of 6the second semiconductor strip210a, where the multilayer 1502a/204g provides isolation between the first and second channels and the substrate, which inhibits bottom current leakage e.g., par. 0045).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a multilayer structure in Ernst device, as taught by Ching, to provide isolation between the first and second channels and the substrate, which inhibits bottom current leakage into the substrate, and also to provide isolation between the gate and the substrate.

Regarding Claim 19, Ernst and Ching teach all aspects of claim 18.  Ernst (see, e.g. Figs. 2, 3H), teaches a dielectric layer 140c between and contacting both of the gate electrode 152/154 and the layer 102.
Ching teaches a multilayer 1502a/204g to provide isolation between the first and second channels and the substrate, which inhibits bottom current leakage into the substrate, and also to provide isolation between the gate and the substrate. 

Regarding Claim 20, Ernst and Ching teach all aspects of claim 18.  Ching (see, e.g., Fig. 16), teaches that the multilayer 1502a/204g comprises:
a silicon germanium oxide layer 1502a (see, e.g., par. 0045); and
an anti-punch-through region 204g underlying and contacting the silicon germanium oxide layer 1502a.

Claims 7, 8, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US 2009/0085119) in view of Liu (US 2016/0005738).

Regarding Claim 7, Ernst teaches all aspects of claim 1.  Ernst does not teach:

a multilayer between the first shallow trench isolation region and the second shallow trench isolation region, wherein the multilayer comprises a plurality of layers formed of different materials.
Liu (see, e.g., Fig. 14), on the other hand, teaches:  
a first shallow trench isolation region 220 (see, e.g., left region 220) and a second shallow trench isolation region 220 (see, e.g., right region 220) to prevent the movement of dopants between transistors and for isolating transistors from each other (see, e.g., pars. 0095-0098); and
a multilayer 210M between the first shallow trench isolation region 220 and the second shallow trench isolation region 220, wherein the multilayer 210M comprises a plurality of layers 210A/210B formed of different materials (see, e.g., pars. 0113-0115).
The anti-punch through layer 210M may prevent a punch through in the transistor and also function as a junction isolation layer.  The punch through is a phenomenon in which a depletion area of a source and a depletion area of a drain adjoin each other due to a short channel effect and thus a gate voltage may not control (or not fully control) when a current may flow, and thus, a function of a transistor is lost or impaired.  In addition, the anti-punch through layer 210M may prevent a leakage current between a drain and a body (see, e.g., pars. 0095-0097, 0112).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Ernst device, first and second shallow trench isolation regions to prevent the 

Regarding Claim 8, Ernst and Liu teach all aspects of claim 7.  Liu teaches a multilayer 210M and Ernst teaches a layer 102 having top surface contacting a bottom surface of the first gate dielectric (see, e.g., 140c region of gate dielectric).  

Regarding Claim 10, Ernst (see, e.g., Figs. 2, 3H), teaches a device comprising:
a substrate 101;
a layer 102;
a plurality of semiconductor strips 1061/1062 stacked to overlap the layer 102;
a gate dielectric encircling each of the plurality of semiconductor strips 1061/1062 (see, e.g., dielectric between spacers 140b and 140c);
a gate electrode 152/154 on the gate dielectric, wherein a portion of the gate electrode 152/154 overlaps a portion of a first one 1061 of the plurality of semiconductor strips 1061/1062 (see, e.g., portion of gate electrode 152/154 above semiconductor 1061), and is overlapped by a portion of a second one 1062 of the plurality of semiconductor strips 1061/1062 (see, e.g., portion of gate electrode 152/154 underneath semiconductor 1062); and
1061/1062 (see, e.g., pars. 0011, 0055-0058).  
Ernst does not teach:
a first Shallow Trench Isolation (STI) region and a second STI region extending into the substrate;
a multilayer between the first STI region and the second STI region, wherein the multilayer comprises two layers formed of different materials.
Liu (see, e.g., Fig. 14), on the other hand, teaches:  
a first shallow trench isolation region (STI) 220 (see, e.g., left region 220) and a second STI region 220 (see, e.g., right region 220) extending into the substrate 210, to prevent the movement of dopants between transistors and for isolating transistors from each other (see, e.g., pars. 0095-0098); and
a multilayer 210M between the first STI region 220 and the second STI region 220, wherein the multilayer 210M comprises two layers 210A/210B formed of different materials (see, e.g., pars. 0113-0115).
The anti-punch through layer 210M may prevent a punch through in the transistor and also function as a junction isolation layer.  The punch through is a phenomenon in which a depletion area of a source and a depletion area of a drain adjoin each other due to a short channel effect and thus a gate voltage may not control (or not fully control) when a current may flow, and thus, a function of a transistor is lost or impaired.  In addition, the anti-punch through layer 210M may prevent a leakage current between a drain and a body (see, e.g., pars. 0095-0097, 0112).


Regarding Claim 15, Ernst and Liu teach all aspects of claim 10.  Ernst (see, e.g., Figs. 2, 3H), teaches that portions 140a/140c of the gate dielectric encircling the plurality of semiconductor strips 1061/1062 are joined together to form a continuous dielectric region.  

Regarding Claim 16, Ernst and Liu teach all aspects of claim 10.  Ernst (see, e.g., Figs. 2, 3H), teaches the gate electrode 152/154 partially encircles each of the plurality of semiconductor strips 1061/1062.  

Claim 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US 2009/0085119) in view of Liu (US 2016/0005738) and further in view of Kawasaki (US 2012/0193751).

Regarding Claim 9, Ernst and Liu teach all aspects of claim 8.  Liu (see, e.g., Fig. 14), teaches that the multilayer 210M comprises:
a silicon germanium layer 210B (see, e.g., par. 0115); and
210A underlying and contacting the silicon germanium layer 210B (see, e.g., par. 0115).
Liu does not teach that the multilayer comprises a silicon germanium oxide layer.  
Kawasaki (see, e.g., Figs. 1-6), on the other hand, teaches a SiGeOxide layer (SGO) 302 used to separate the Si fins from the Si substrate and mitigate gate leakage paths as well as providing an undoped channel, which can enhance transistor performance.  Also, by using a selective oxidation process, FinFETs having improved characteristics of a substantially uniform fin height can be obtained (see, e.g., par. 0014, ll. 1-3, 11-15, par. 0016, ll. 6-10, par. 0042, ll. 6-9).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a SiGeOxide layer Ernst’s/Liu’s device, as taught by Kawasaki, to separate the Si fins from the Si substrate and mitigate gate leakage paths as well as to provide an undoped channel, which can enhance transistor performance and to obtain FinFETs having improved characteristics of a substantially uniform fin height.

Regarding Claim 11, Ernst and Liu teach all aspects of claim 10.  Liu (see, e.g., Fig. 14), teaches that the multilayer 210M comprises:
a silicon germanium layer 210B (see, e.g., par. 0115); and
an anti-punch-through region 210A underlying and contacting the silicon germanium layer 210B (see, e.g., par. 0115).
Liu does not teach that the multilayer comprises a silicon germanium oxide layer.  
Kawasaki (see, e.g., Figs. 1-6), on the other hand, teaches a SiGeOxide layer (SGO) 302 used to separate the Si fins from the Si substrate and mitigate gate leakage e.g., par. 0014, ll. 1-3, 11-15, par. 0016, ll. 6-10, par. 0042, ll. 6-9).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a SiGeOxide layer Ernst’s/Liu’s device, as taught by Kawasaki, to separate the Si fins from the Si substrate and mitigate gate leakage paths as well as to provide an undoped channel, which can enhance transistor performance and to obtain FinFETs having improved characteristics of a substantially uniform fin height.

Regarding Claim 12, Ernst, Liu, and Kawasaki teach all aspects of claim 11.  Liu (see, e.g., Fig. 14), teaches that sidewalls of the silicon germanium layer 210B are in contact with sidewalls of the first and the second STI regions 220, and Kawasaki teaches using SiGeOx layers to separate the Si fins from the Si substrate and mitigate gate leakage paths as well as to provide an undoped channel, which can enhance transistor performance.

Regarding Claim 13, Ernst, Liu, and Kawasaki teach all aspects of claim 11.  Liu (see, e.g., Fig. 14), teaches an anti-punch-through semiconductor region 210A underlying and contacting the silicon germanium oxide layer 210B, and Kawasaki teaches using SiGeOx layers to separate the Si fins from the Si substrate and mitigate gate leakage paths as well as to provide an undoped channel, which can enhance transistor performance.  

Regarding Claim 14, Ernst, Liu, and Kawasaki teach all aspects of claim 11.  Ernst (see, e.g., Figs. 2, 3H), teaches a dielectric layer 140c between, and contacting, the gate electrode 152/154 and the ayer 102, wherein the dielectric layer 140c and the gate dielectric comprises a same dielectric material (see, e.g., pars. 0062, 0066, 0069), and Liu teaches using multilayers comprising two layers formed of different materials, to function as a junction isolation layer and prevent a punch through in the transistor and leakage current between a drain and a body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571) 272-8249. The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy can be reached on (571) 272-1705.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.